Citation Nr: 0629027	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned in Philadelphia, Pennsylvania.  
In June 2004 the Board remanded the case for additional 
development of the evidence.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
numerous attempts to verify his claimed stressors have proven 
to be unsuccessful.

2.  The veteran does not have a diagnosis of  PTSD based on a 
verified stressor event.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in September 2001 
correspondence and a June 2006 supplemental statement of the 
case, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The failure to provide notice 
regarding how a disability rating and an effective date are 
assigned is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection for PTSD; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  To this, in September 2001 he informed VA that he 
had no additional evidence to submit.  Therefore, the actions 
taken by VA have cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Basis

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

The report of a March 1999 VA PTSD examination shows that a 
diagnosis of PTSD was provided based on the veteran's 
reported alleged stressors.  These stressors included the 
death of two of his childhood friends who were both killed in 
military action during World War II while serving in Europe, 
and of his being on a ship in the Philippines which was sent 
to Bataan.  He added that while in the Halmahera's Islands 
his ship came under attack and shot down a Japanese plane, 
and that during duty aboard the FS-361 near Borneo he 
witnessed another US ship being blown up.  The veteran 
additionally informed the examiner that while in Borneo he 
saw a dead Japanese soldier.  


A VA outpatient treatment note, dated the same day that the 
March 1999 VA PTSD examination was conducted, reveals that a 
clinical psychologist indicated that all of the criteria for 
PTSD had not been met.  

An April 1999 VA mental health treatment note shows that 
while the veteran had some symptoms of PTSD, a diagnosis of 
PTSD was ruled out as the veteran did not meet the full 
criteria for PTSD.  This diagnosis was supplied by the same 
VA clinical psychiatrist who provided the March 1999 VA 
outpatient treatment.  

In November 2000, the veteran claimed that a buddy killed 
himself while they were stationed in Harvey Cedars, New 
Jersey.  

In October 2001, the veteran asserted that he had 
participated in the 1945 invasions at Borneo and Zamboanga in 
the Philippines.  

In the course of his December 2003 hearing conducted by the 
undersigned, the veteran testified that all of his claimed 
stressors occurred while he was assigned to the U.S.A. FS 
361.  

Pursuant to the Board's June 2004 remand, it was determined 
that further attempts needed to be made in an attempt to 
verify the veteran's alleged stressors.  These subsequent 
attempts, including those made to the Commander of Military 
Personnel (June 2004 and November 2005) and National Archives 
and Records Administration (January 2005), like the attempts 
which had been made before the Board's June 2004 remand, 
failed to verify any of the veteran's claimed stressors.  

Laws and Regulations

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation in the line of duty of 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) incorporates the 4th edition of the DSM-
IV as the governing criteria for diagnosing PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Analysis

The appellant claims that he has PTSD resulting from exposure 
to traumatic events while he served aboard U.S.A. FS 361 
during World War II.  There is no evidence in the record that 
the veteran engaged in combat.  The record provides no 
support for any allegation to the contrary.  His claimed 
stressors have been discussed above.  As to these stressors, 
VA has been unable (even after the Board's June 2004 further 
attempt at verification) to verify any claimed stressor.  

Furthermore, and of particular significance, the 
preponderance of the evidence is against a finding that he 
indeed has PTSD.  Under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, the medical evidence does not 
reflect a current clear diagnosis of PTSD.  While a diagnosis 
of PTSD was made on VA PTSD examination in March 1999, this 
diagnosis was based upon stressors provided to the examiner 
from the veteran which had not been verified.  As previously 
mentioned, a VA clinical psychologist opined that veteran did 
not meet the criteria for PTSD.  


In summary, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has PTSD.  
With respect to the diagnosis of PTSD of record, the Board 
notes that it was not made based on a specific verified 
stressor.  There is no indication in the March 1999 VA PTSD 
examination report that the examiner formed his opinion on a 
basis separate from the veteran's recitation of his own 
medical history and background service.  See Elkins v. Brown, 
5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).  Conversely, and notably, the VA clinical 
psychologist who has opined that the veteran did not meet the 
full criteria for a diagnosis of PTSD is shown to have had 
the opportunity to treat (and psychologically examine) the 
veteran on multiple occasions.

As it is neither shown that the veteran engaged in combat or 
was exposed to a stressor event in service, nor that he has a 
current diagnosis of PTSD (based on a verified stressor event 
in service), the preponderance of the evidence is against his 
claim for service connection for PTSD.  Hence, the claim must 
be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


